Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

                                              )
RICKY PANAYOTY                                )
                                              )
      Plaintiff,                              )      CASE NUMBER: 1:19-cv-01815
                                              )
v.                                            )
                                              )      JURY TRIAL DEMANDED
FIRST ADVANTAGE                               )
BACKGROUND SERVICES                           )
CORPORATION                                   )
                                              )
      Defendant.                              )
                                              )

                                PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer against the

Defendant First Advantage Background Services Corporation (hereafter “First Advantage”) for

violations of the federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.; and the

New York Fair Credit Reporting Act (“NY FCRA”), N.Y. Gen. Bus. Law § 380 et seq.

       2.      Under the FCRA and NY FCRA, “consumer reports” subject to the statute’s

protections include not simply those used in establishing the consumer’s eligibility for credit, but

also those used for “employment purposes.” 15 U.S.C.§1681a(d)(1)(B); NY Gen Bus L § 380-A.

       3.      Defendant First Advantage is a consumer reporting agency which provides

background and employment screening services, and decision-making intelligence to

prospective employers.

       4.      The FCRA was enacted “to ensure that consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 2 of 7 PageID #: 2



consumer, with regard to the confidentiality, accuracy, relevancy” of the consumer information

they disseminate. 15 U.S.C. § 1681(b).

                                JURISDICTION AND VENUE

        5.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        6.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

        7.     Plaintiff Ricky Panayoty is an adult individual who resides in the state of New

York.

        8.     Defendant, First Advantage, is a business entity that regularly conducts business

in the Eastern District of New York and has a principal place of business located at 1000

Alderman Drive, Alpharetta, GA 30005.

                                     FACTUAL ALLEGATIONS

        9.     In or around September 2018, Plaintiff applied for employment at Wells Fargo

Bank N.A. (“Wells Fargo”), through Howroyd-Wright Employment Agency, Inc. d/b/a

AppleOne (“AppleOne”).

        10.    Plaintiff interviewed for the position and was provisionally hired by Wells Fargo,

contingent upon a background check.

        11.    AppleOne requested from the Defendant, and the Defendant sold to AppleOne a

consumer report concerning the Plaintiff, on or about October 17, 2018.

        12.    The consumer report furnished by Defendant was for employment purposes.

        13.    The consumer report furnished by Defendant was inaccurate and incomplete.

Specifically, the report was inaccurate and incomplete because it failed to include information

that Plaintiff obtained a Certificate of Good Conduct (“Certificate”) under Articles 23 of the New




                                                2
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 3 of 7 PageID #: 3



York Correction Laws from the State of New York – Department of Corrections and Community

Supervision on December 5, 2016. Article 23 provides that, “a conviction of a crime or of an

offense specified in a certificate of good conduct shall not be deemed to be a conviction within

the meaning of any provision of law that imposes, by reason of a conviction, a bar to any

employment, a disability to exercise any right, … or other authority or privilege covered by the

certificate…” N.Y. Correct. Law §§ 700-706. In conjunction, under 23-A of the New York

Correction Laws, the Certificate, “shall create a presumption of rehabilitation in regard to the

offense or offenses specified therein.” N.Y. Correct. Law §§ 750-755. By excluding the

Certificate, Plaintiff’s prospective employer was unaware that his past criminal convictions are

no longer a bar to employment or that he is presumed to have been rehabilitated, and therefore

could not properly evaluate his background report.

       14.     The inaccurate and incomplete information negatively reflects upon the Plaintiff

and misidentifies Plaintiff’s criminal history.        It appears that Defendant, as a result of its

unreasonable procedures, produced a consumer report that inaccurately and incompletely

reported Plaintiff’s criminal history because it failed to include Plaintiff’s Certificate.

       15.     Defendant has been reporting the inaccurate information through the issuance of

false, inaccurate and incomplete background information and consumer reports that it has

disseminated to various persons and prospective employers, both known and unknown.

       16.     The inaccurate and incomplete information includes, but is not limited to, failing

to identify Plaintiff’s Certificate, which would relieve Plaintiff of any disability, and remove any

bar to his employment, automatically imposed by law by reason of his conviction(s) or of

the offense specified within the Certificate, and create a presumption of rehabilitation.




                                                   3
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 4 of 7 PageID #: 4




       17.     The derogatory inaccurate and incomplete information appears to be caused by

Defendant’s failure to reasonably review its criminal records data. Any rudimentary inspection

of the data would reveal the inaccuracy. Defendant obviously failed to employ such a procedure.

       18.     In creating and furnishing the Plaintiff’s consumer report, Defendant failed to

follow reasonable procedures to assure the maximum possible accuracy of the information it

reported about the Plaintiff. Had Defendant followed such procedures it would not have failed to

include notice of the Certificate on Plaintiff’s consumer report.

       19.     Plaintiff was subsequently denied employment opportunities through Wells

Fargo. Plaintiff was informed by Wells Fargo that the basis for the decision denying him

employment was the information that appears on Plaintiff’s First Advantage background report

and that the inaccurate and incomplete information was a substantial factor in the denial.

       20.     Plaintiff disputed the inaccurate information with First Advantage by written and

oral communications to its representatives and by following First Advantage’s established

procedures for disputing consumer credit information in or around October 2018. Plaintiff

attached to his disputes a copy of the Certificate from the State of New York which would have

put Defendant on notice to further investigate his criminal history, and correct its report to

include the Certificate.

       21.     Notwithstanding Plaintiff’s efforts, in or around December 2018 Defendant sent
Plaintiff correspondence indicating its intent to continue publishing the inaccurate and

incomplete information and Defendant continued to publish and disseminate such inaccurate and

incomplete information to other third parties, persons, entities and potential employers.

       22.     Despite Plaintiff’s efforts, Defendant, however, has never: (1) contacted Plaintiff

to follow up on, verify and/or elicit more specific information about Plaintiff’s disputes; (2)

contacted all third parties that would have relevant information concerning Plaintiff’s disputes;

(3) forwarded any relevant information concerning Plaintiff’s disputes to the entities originally

furnishing the inaccurate information; and (4) requested or obtained the actual public/criminal
records, police records or other records relating to the criminal charges.


                                                 4
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 5 of 7 PageID #: 5




       23.     Despite Plaintiff’s exhaustive efforts to date, Defendant has nonetheless

deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to perform

reasonable investigations of the above disputes as required by the FCRA, has failed to correct the

inaccurate and incomplete information, has failed to report on the results of its reinvestigations to

all of Plaintiff’s potential employers and has continued to report the derogatory inaccurate and

incomplete information about the Plaintiff.

       24.     As of result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost employment opportunities, harm to reputation, and emotional distress, including

humiliation and embarrassment.

       25.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       26.     At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.

                          COUNT I – VIOLATIONS OF THE FCRA

       27.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.
       28.     At all times pertinent hereto, Defendant was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

       29.     At all times pertinent hereto, the Plaintiff was a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

       30.     At all times pertinent hereto, the above-mentioned consumer report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       31.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a
consumer reporting agency pursuant to 15 U.S.C. § 1681e(b) and § 1681i.


                                                  5
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 6 of 7 PageID #: 6




       32.     The conduct of Defendant was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount

of statutory, actual and punitive damages, along with the attorney’s fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

                       COUNT II – VIOLATIONS OF THE NY FCRA

       33.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       34.     At all times pertinent hereto, Defendant was a “person” and a “consumer

reporting agency” as those terms are defined by NY Gen Bus L § 380-A(a) and (e).

       35.     At all times pertinent hereto, the Plaintiff was a “consumer” as that term is

defined by NY Gen Bus L § 380-A(b).

       36.     At all times pertinent hereto, the above-mentioned consumer report was a

“consumer report” as that term is defined by NY Gen Bus L § 380-A(c).

       37.     Pursuant to NY Gen Bus L § 380-L and §380-M, Defendant is liable to Plaintiff

for willfully and negligently failing to comply with the requirements imposed on a consumer

reporting agency pursuant to NY Gen Bus L § 380-J and §380-G.

       38.     The conduct of Defendant was a direct and proximate cause, as well as a
substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount

of statutory, actual and punitive damages, along with the attorney’s fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

                                    JURY TRIAL DEMAND

       39.     Plaintiff demands trial by jury on all issues so triable.




                                                  6
Case 1:19-cv-01815-MKB-RML Document 1 Filed 03/29/19 Page 7 of 7 PageID #: 7




                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

the Defendants, based on the following requested relief:

       (a)     Actual damages;

       (b)     Statutory damages;

       (c)     Punitive damages;

       (d)     Costs and reasonable attorney’s fees; and

       (e)     Such other and further relief as may be necessary, just and proper.

Dated: March 27, 2019
       New York, NY

                                             Respectfully submitted,




                                             Adam G. Singer
                                             LAW OFFICE OF ADAM G. SINGER, PLLC
                                             60 E. 42nd Street, Suite 4600
                                             New York, NY 10165
                                             asinger2@alumni.law.upenn.edu
                                             212.842.2428
                                             Attorney Bar # AS7294




                                                7
